Citation Nr: 1038720	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for gastroesophageal 
reflux disorder (GERD) status post duodenectomy with gastritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee, 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for right knee, 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a temporary total disability evaluation under 
38 C.F.R. § 4.30 for convalescence following left knee surgery.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2006 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied increased 
evaluations for GERD status post duodenectomy with gastritis; 
left knee, degenerative joint disease; and right knee, 
degenerative joint disease.

The Board has recharacterized the issues to include entitlement 
to a temporary total disability evaluation for convalescence 
following left knee surgery in August 2007.

With respect to the TDIU claim noted on the cover, even though 
this issue was not adjudicated by the RO, a TDIU claim is 
considered part of an increased rating claim when such claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Veteran told the August 2007 VA stomach examiner that he had 
been unemployed 2-5 years for "medical reasons."  A June 2006 
private treatment record shows that the Veteran reportedly quit 
working as a truck driver in 1999 "because he could not handle 
the physical labor namely lifting heavy objects and being up and 
driving long distances and also the pain in his joints."  Even 
though he has not appealed the TDIU issue, when the issue is 
raised by the evidence of record, the Board must adjudicate the 
issue as part of the claim for an increased rating.  As such, the 
issue is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist.

A.  GERD Status Post Duodenectomy with Gastritis

The record establishes that the Veteran's gastrointestinal 
problems have been variously diagnosed over the years.  GERD has 
been explicitly service-connected, but the Veteran has also been 
diagnosed with annular pancreas and diverticulitis.  The August 
2007 VA examiner noted that the annular pancreas might explain 
the Veteran's gastrointestinal symptoms.  He recommended an 
endoscopy "with particular attention to the duodenal sweep."  
It is unclear if there is one single, unitary disorder present, 
or if there are in fact several discrete conditions present.  
Further, many symptoms of GERD, annular pancreas, and 
diverticulitis overlap.

A VA examination is required to clarify all current diagnoses of 
the gastrointestinal system, and to determine which current 
symptoms are identified with the service-connected diagnosis.

B.  Right Knee

A review of the August 2007 VA joints examination report 
establishes that the examiner did not address the DeLuca factors 
with respect to the right knee.  The Veteran complained of 
increased pain, limitation of motion, instability, and weakness 
with use of the joint, but the examiner did not provide any basis 
upon which the extent of these complaints can be measured or 
evaluated.  An examination is required to obtain current 
findings, and to ensure that the status of the Veteran's 
disability is accurately reflected.  Furthermore, the Veteran has 
requested an MRI of the right knee.

C.  Left Knee and Temporary Total Disability

A review of the August 2007 VA joints examination report 
establishes that the examiner did not address the DeLuca factors 
with respect to the left knee.  The Veteran complained of 
increased pain, limitation of motion, instability, and weakness 
with use of the joint, but the examiner did not provide any basis 
upon which the extent of these complaints can be measured or 
evaluated.  An examination is required to obtain current 
findings, and to ensure that the status of the Veteran's 
disability is accurately reflected.  

In addition, the Veteran maintains that he underwent left knee 
surgery in August 2007 at the VAMC Albuquerque a few days before 
his VA examination.  July 2007 treatment records contain an MRI 
of the left knee, which showed a complex tear of the medial 
meniscus.  A scope-debridement of the medial meniscus was 
planned.  The treatment records related to the surgery are not in 
the claim file.  The Veteran also claims that he received 
additional treatment for his left knee in August 2008.  Remand is 
required to obtain updated treatment records.

D.  TDIU

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  The Veteran reported on 
examination in June 2006 and August 2007 that he was no longer 
able to work because of his medical condition, specifically his 
joint pain.  This statement does not provide sufficient detail to 
assess the Veteran's employability status and there is no medical 
opinion of record specifically addressing the Veteran's 
employability status.
Finally, with respect to all issues, an April 2006 record from 
the Texas Department of Human Services and a June 2006 private 
treatment record show that the Veteran reportedly applied for 
disability benefits from the Social Security Administration 
(SSA).  Those records are not of record.  The duty to assist 
extends to obtaining SSA records where they are relevant to the 
issue under consideration.  Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain updated VA treatment records from 
the VA Medical Center in Albuquerque and 
Big Spring, including surgery records, and 
obtain SSA records, including any medical 
records that were considered with any SSA 
disability determination. 

2.	Schedule the Veteran for a VA digestive 
disorders/stomach, duodenum, and 
peritoneum adhesions examination.  The 
claim file must be reviewed in conjunction 
with the examination.  All necessary 
clinical evaluations should be performed, 
including any upper gastrointestinal 
series and an endoscopy with particular 
attention to the duodenal sweep.

The examiner should clearly identify all 
diagnoses of the gastrointestinal system 
and specifically comment on the presence 
or absence of ulcers, annular pancreas, 
GERD, diverticulitis, and residuals of the 
duodenal duodenectomy.  The examiner 
should then provide specific diagnoses for 
all identified current symptoms.  If all 
symptoms are related to a single disease 
or disability, the examiner should so 
state.  The examiner should specifically 
opine as to whether esophageal reflux 
exists as a separate disability, or is 
merely an aspect of the already service-
connected GERD.

3.	Schedule a VA orthopedic examination to 
determine the severity of the Veteran's 
right and left knee disabilities.  All 
necessary clinical evaluations should be 
performed, including an MRI of the right 
knee.  The examiner should conduct range 
of motion studies of both knees including 
after repetitive movement accounting for 
any limitations due to pain, weakness, 
fatigability, or incoordination.  

A rationale for all opinions must be 
provided.  The claim file must be reviewed 
in conjunction with the examination.

4.	Schedule the Veteran for a VA examination 
to determine whether the Veteran is able 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.

5.	Review the claim file to ensure that the 
foregoing development has been completed 
and arrange for any additional development 
indicated.  Then, readjudicate the claims 
on appeal.  If any of the benefits sought 
remain denied, issue an SSOC and provide 
the Veteran and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


